                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

JOYCE M. HANEY                                                                      PLAINTIFF

V.                                                         CAUSE NO.: 1:19-CV-128-SA-DAS

CLAY COUNTY MEDICAL CORPORATION
d/b/a NMMC-WEST POINT, NORTH MISSISSIPPI
MEDICAL CENTER, INC. d/b/a NORTH MISSISSIPPI
MEDICAL CENTER – WEST POINT, and PAM WHITE                                       DEFENDANTS

                              AGREED ORDER OF DISMISSAL

       The Parties have agreed to, and request, the dismissal without prejudice of all of Plaintiff

Joyce Haney’s claims against the Defendant identified as “North Mississippi Medical Center, Inc.

d/b/a North Mississippi Medical Center-West Point” and its dismissal without prejudice from this

lawsuit. As the Parties agree to this dismissal, it is hereby ORDERED that “North Mississippi

Medical Center, Inc. d/b/a North Mississippi Medical Center-West Point” is terminated as a

Defendant from this lawsuit and shall be removed from caption of this lawsuit. This Agreed Order

of Dismissal does not impact Clay County Medical Corporation d/b/a NMMC-West Point’s or

Pam White’s status as Defendants.

       SO ORDERED, this the 30th day of October, 2019.



                                             /s/ Sharion Aycock
                                             UNITED STATES DISTRICT JUDGE
Agreed to by:

/s/ Ron L. Woodruff
Ron L. Woodruff, Esq.
Attorney for Plaintiff

/s/ Martin J. Regimbal
Martin J. Regimbal, Esq.
Attorney for Defendants
